DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2021, September 2, 2021, October 1, 2021, March 1, 2022, and April 5, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The amendment filed March 18, 2021 has been entered. Claims 6, 9-10, 12, 17, 22-25, 27-29, and 32-35 have been cancelled. Claims 1-5, 7-8, 11, 13-16, 18-21, 26, 30-31, and 36-41 remain pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 26-28 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the phrase “optionally” in line 3 and again in line 4. It is unclear whether the limitations following the phrase are included in the claim rendering the claim indefinite. For the purposes of examination, the claim will be interpreted with the phrase “optionally” omitted. 
Claim 26 recites the phrase “optionally” in line 3. It is unclear whether the limitation following the phrase are included in the claim rendering the claim indefinite. For the purposes of examination, the claim will be interpreted with the phrase “optionally” omitted. 
Claims 9-10, 27-28 and 32-33 are included because of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Timofeev et al. (U.S. Pub. No. 20060273865, hereinafter "Timofeev").
Regarding claim 1, Timofeev teaches (Figs. 3A, 5A, 6) a radiating element (11) for a base station antenna (19), comprising: a plurality of dipole arms (12a-12d); and a feed stalk (14) coupled to the dipole arms (12a-12d), wherein the feed stalk (14) has longitudinally spaced apart opposing first (top of 14) and second end portions (bottom of 14), wherein the second end portion (bottom of 14) is adjacent the dipole arms (12a-12d) and the first end portion (top of 14) is behind the second end portion (bottom of 14), wherein the second end portion (bottom of 14) resides at a first lateral position and is configured to reside closer to a front of the base station antenna (19) than the first end portion (top of 14), and wherein the first end portion (top of 14) is laterally offset from the first lateral position and is configured to reside closer to a right or left side of the base station antenna (19).
Regarding claim 2, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 1, wherein the feed stalk (14) has at least one angled segment that resides between the first (top of 14) and second end portions (bottom of 14), and wherein the at least one angled segment extends at an angle β (θ) measured between the at least one angled segment and a reflector (35) that is in a range of about 30-60 degrees (Par. 37, “acute angle with respect to the reflector 35”).
Regarding claim 3, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 2, wherein the at least one angled segment is a single angled segment that extends at a constant angle between the first (top of 14) and second end portions (bottom of 14) at the angle β (θ).
Regarding claim 4, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 2, wherein the plurality of dipole arms (12a-12d) are provided by a printed circuit board that is coupled to the second end portion (bottom of 14) of the feed stalk (14) at a medial location thereof, and wherein the first (top of 14) and second end portions (bottom of 14) of the feed stalk (14) comprise at least an end segment that is perpendicular to the printed circuit board.
Regarding claim 5, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 1, wherein the feed stalk (14) comprises first and second segments that reside between the first (top of 14) and second end portions (bottom of 14) and that are at different angles from each other (top of balun 13 at different angle than bottom portion, Par. 46).
Regarding claim 7, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 1, wherein the feed stalk (14) comprises: at least one leg of sheet metal (5c); and a first printed circuit board (board of 8a and 8b) coupled to the at least one leg of sheet metal (5c).
Regarding claim 8, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 1, wherein the feed stalk (14) comprises a first printed circuit board (board of 8a and 8b) that is coupled to a pair of spaced apart cooperating sheet metal legs, optionally wherein the feed stalk (14) comprises a second printed circuit board (board of 8c and 8d) that is orthogonal (Par. 34, “crossed PCBs”) to the first printed circuit board (board of 8a and 8b), and further optionally wherein the first (board of 8a and 8b) and second printed circuit boards (board of 8c and 8d) each include a respective hook balun (Par. 34, “hook shaped balun”).
Regarding claim 11, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 7, wherein the at least one leg of sheet metal (5c) is arranged as a plurality of cooperating legs of sheet metal (5a, 5b), and wherein first and second legs (5a, 5b) of the plurality of cooperating legs of sheet metal (5a, 5b) comprise an RF transmission line coupled thereto.
Regarding claim 13, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 1, wherein the feed stalk (14) comprises first and second cooperating sheet metal legs (5a, 5b) and a printed circuit board (3b) comprising an RF transmission line held conformally to a sub-length of the first and second sheet metal legs (5a, 5b), and wherein the printed circuit board (3b) comprises a cross-segment that spans across a gap space between the first and second legs (5a, 5b) at a location closer to and below the second end portion (bottom of 14) of the feed stalk (14) than the first end portion (top of 14) of the feed stalk (14).
Regarding claim 14, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 1, wherein the feed stalk (14) comprises at least two elongate legs of sheet metal that extend at least a major length of the feed stalk (14) between the first (top of 14) and second end portions (bottom of 14), wherein the at least two elongate legs of sheet metal are provided as four elongate legs of sheet metal arranged in first and second pairs of elongate legs of sheet metal, wherein the first pair of legs of sheet metal is coupled to a first printed circuit board (board of 8a and 8b) and the second pair of elongate legs of sheet metal is coupled to a second printed circuit board (board of 8c and 8d), optionally wherein the first printed circuit board (board of 8a and 8b) is orthogonal to the second printed circuit board (board of 8c and 8d).
Regarding claim 15, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 13, wherein the printed circuit board is a first printed circuit board (board of 8a and 8b), the feed stalk (14) further comprising a second printed circuit board (board of 8c and 8d) having a rigid or semi-rigid and self-supporting shape that is spaced apart from the at least two sheet metal legs and comprises an RF transmission line, wherein the second printed circuit board (board of 8c and 8d) is orthogonal to the first printed circuit board (board of 8a and 8b).
Regarding claim 16, Timofeev teaches (Figs. 3A, 5A, 6) the radiating element (11) of Claim 15, wherein the second printed circuit board (board of 8c and 8d) is coupled to the first and second sheet metal legs and comprises a slot (Par. 58, “A slot is formed between the arms 52a,52b to receive the first PCB”), and wherein the cross-segment of the first printed circuit board (board of 8a and 8b) extends through the slot.
Claims 18-20, and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shan et al. (U.S. Pub. No. 20200076079, hereinafter "Shan").
Regarding claim 18, Shan teaches (Figs. 1A, 1B, 1C) a base station antenna, comprising: a reflector (2); a first array (7) comprising a first vertically-extending column of radiating elements and mounted to be forward of the reflector (2); and a second array (8) comprising a second vertically-extending column of radiating elements and mounted to be forward of the reflector (2), wherein at least some of the radiating elements of the first and second arrays (7, 8) each comprise a feed stalk (9) that extends in a front-to-back direction of the base station antenna, wherein the feed stalk (9) has spaced apart opposing first (bottom of 9) and second end portions (top of 9), wherein the first end portion (bottom of 9) is rearward of the second end portion (top of 9) and is configured to couple to a feed network (Par. 58, “The legs 9 may also be implemented by a PCB structure, and one or more of the legs 9 may be feed stalks including conductive segments 24 thereon, that define transmission lines to carry RF signals between a feed network on the base 2 and the low-band radiating element 11”), wherein the second end portion (top of 9) is closer to a front of the base station antenna than the first end portion (bottom of 9), and wherein the first end portion (bottom of 9) resides at a lateral position that is laterally offset from a lateral position of the second end portion (top of 9) to reside closer to a right or left side of the base station antenna than the first end portion (bottom of 9).
Regarding claim 19, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of Claim 18, further comprising a multiple column array (array of 25) that is positioned laterally between the first array (7) and the second array (8) of radiating elements.
Regarding claim 20, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of Claim 19, wherein the radiating elements of the first array (7) and the second array (8) are low-band radiating elements, and wherein the radiating elements of the multiple column array (array of 25) are higher-band radiating elements than the low-band radiating elements.
Regarding claim 36, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of Claim 18, wherein the first end portion (bottom of 9) of the feed stalk (9) resides closer to a side wall of the base station antenna than the second end portion (top of 9).
Claims 39-41 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pu et al. (U.S. Pub. No. 20140313095, hereinafter “Pu”).
Regarding claim 39, Pu teaches (Fig. 7) a base station antenna comprising: a first reflector (22/24); a second reflector (11); and a plurality of radiating elements (12), wherein a first segment of a respective radiating element resides in front of the first reflector (22/24) and a second segment of the respective radiating element resides in front of the second reflector (11).
Regarding claim 40, Pu teaches (Fig. 7) the base station antenna of Claim 39, wherein the first (22/24) and second reflectors (11) are capacitively coupled (Par. 54).
Regarding claim 41, Pu teaches (Fig. 7) the base station antenna of Claim 39, further comprising a radome (23) between adjacent segments of the first and the second reflector (11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 26, 30-31, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Pub. No. 20200076079, hereinafter "Shan") in view of Timofeev et al. (U.S. Pub. No. 20060273865, hereinafter "Timofeev").
Regarding claim 21, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of claim 18. 
Shan does not explicitly teach the base station antenna of Claim 18, wherein the feed stalk has at least one angled segment that resides between the first and second end portions, and wherein the at least one angled segment extends at an angle β measured between the at least one angled segment and a reflector that is in a range of about 30-60 degrees.
However, Timofeev teaches (Figs. 3A, 5A, 6) a base station antenna (19), wherein the feed stalk (14) has at least one angled segment that resides between the first (top of 14) and second end portions (bottom of 14), and wherein the at least one angled segment extends at an angle β (θ) measured between the at least one angled segment and a reflector that is in a range of about 30-60 degrees (Par. 37, “acute angle with respect to the reflector 35”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan to have the feed stalk have at least one angled segment that resides between the first and second end portions, and wherein the at least one angled segment extends at an angle β measured between the at least one angled segment and a reflector that is in a range of about 30-60 degrees as taught by Timofeev in order to optimize for better grating lobe suppression (Timofeev Par. 52).
Regarding claim 26, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of claim 18. 
Shan does not explicitly teach the base station antenna of Claim 18, wherein the feed stalk comprises a first printed circuit board that is coupled to a pair of spaced apart cooperating sheet metal legs, optionally wherein the feed stalk comprises a second printed circuit board that is orthogonal to the first printed circuit board.
However, Timofeev teaches (Figs. 3A, 5A, 6) a base station antenna (19), wherein the feed stalk (14) comprises a first printed circuit board (board of 8a and 8b) that is coupled to a pair of spaced apart cooperating sheet metal legs, optionally wherein the feed stalk (14) comprises a second printed circuit board (board of 8c and 8d) that is orthogonal to the first printed circuit board (board of 8a and 8b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan to have the feed stalk comprise a first printed circuit board that is coupled to a pair of spaced apart cooperating sheet metal legs, optionally wherein the feed stalk comprises a second printed circuit board that is orthogonal to the first printed circuit board as taught by Timofeev in order to optimize for better grating lobe suppression (Timofeev Par. 52).
Regarding claim 30, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of claim 18. 
Shan does not explicitly teach the base station antenna of Claim 18, wherein the feed stalk comprises first and second cooperating sheet metal legs and a printed circuit board comprising an RF transmission line held conformally to a sub-length of the first and second sheet metal legs, and wherein the printed circuit board comprises a cross-segment that spans across a gap space between the first and second legs at a location closer to and below the second end portion of the feed stalk than the first end portion of the feed stalk.
However, Timofeev teaches (Figs. 3A, 5A, 6) the base station antenna (19) of Claim 18, wherein the feed stalk (14) comprises first and second cooperating sheet metal legs (5a, 5b) and a printed circuit board comprising an RF transmission line held conformally to a sub-length of the first and second sheet metal legs (5a, 5b), and wherein the printed circuit board (board of 8a, 8b) comprises a cross-segment that spans across a gap space between the first and second legs (5a, 5b) at a location closer to and below the second end portion (bottom of 14) of the feed stalk (14) than the first end portion (top of 14) of the feed stalk (14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan to have the feed stalk comprises first and second cooperating sheet metal legs and a printed circuit board comprising an RF transmission line held conformally to a sub-length of the first and second sheet metal legs, and wherein the printed circuit board comprises a cross-segment that spans across a gap space between the first and second legs at a location closer to and below the second end portion of the feed stalk than the first end portion of the feed stalk as taught by Timofeev in order to optimize for better grating lobe suppression (Timofeev Par. 52).
Regarding claim 31, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of claim 18. 
Shan does not explicitly teach the base station antenna of Claim 18, wherein the feed stalk comprises four elongate legs of sheet metal arranged as first and second pairs of elongate legs of sheet metal, wherein the first pair of legs of sheet metal is coupled to a first printed circuit board and the second pair of elongate legs of sheet metal is coupled to a second printed circuit board, and wherein the first printed circuit board is orthogonal to the second printed circuit board and reside under a printed circuit board providing a respective radiating element of the first and second arrays.
However, Timofeev teaches (Figs. 3A, 5A, 6) a base station antenna (19), wherein the feed stalk (14) comprises four elongate legs of sheet metal arranged as first and second pairs of elongate legs of sheet metal, wherein the first pair of legs of sheet metal is coupled to a first printed circuit board (board of 8a and 8b) and the second pair of elongate legs of sheet metal is coupled to a second printed circuit board (board of 8c and 8d), and wherein the first printed circuit board (board of 8a and 8b) is orthogonal to the second printed circuit board (board of 8c and 8d) and reside under a printed circuit board providing a respective radiating element (11) of the first and second arrays.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan to have the feed stalk comprise four elongate legs of sheet metal arranged as first and second pairs of elongate legs of sheet metal, wherein the first pair of legs of sheet metal is coupled to a first printed circuit board and the second pair of elongate legs of sheet metal is coupled to a second printed circuit board, and wherein the first printed circuit board is orthogonal to the second printed circuit board and reside under a printed circuit board providing a respective radiating element of the first and second arrays as taught by Timofeev in order to optimize for better grating lobe suppression (Timofeev Par. 52).
Regarding claim 37, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of claim 18. 
Shan does not explicitly teach the base station antenna of Claim 18, wherein the first end portion of the feed stalk is coupled to and/or resides adjacent to a side wall of a housing of the base station antenna and extends laterally inwardly relative to the side wall.
However, Timofeev teaches (Figs. 3A, 5A, 6) a base station antenna (19), wherein the first end portion (top of 14) of the feed stalk (14) is coupled to and/or resides adjacent to a side wall of a housing (20) of the base station antenna (19) and extends laterally inwardly relative to the side wall.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan to have the first end portion of the feed stalk coupled to and/or reside adjacent to a side wall of a housing of the base station antenna and extends laterally inwardly relative to the side wall as taught by Timofeev in order to optimize for better grating lobe suppression (Timofeev Par. 52).
Regarding claim 38, Shan teaches (Figs. 1A, 1B, 1C) the base station antenna of claim 18. 
Shan does not explicitly teach the base station antenna of Claim 18, wherein the reflector comprises a reflector side wall that is orthogonal to a primary surface of the reflector, and wherein the first end portion of the feed stalk projects laterally inwardly from the reflector side wall.
However, Timofeev teaches (Figs. 3A, 5A, 6, 10) a base station antenna (19), wherein the reflector comprises a reflector side wall (67) that is orthogonal to a primary surface of the reflector, and wherein the first end portion (top of 14) of the feed stalk (14) projects laterally inwardly from the reflector side wall (67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan to have the reflector comprises a reflector side wall that is orthogonal to a primary surface of the reflector, and wherein the first end portion of the feed stalk projects laterally inwardly from the reflector side wall as taught by Timofeev in order to optimize for better grating lobe suppression (Timofeev Par. 52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESUS E CANO/Examiner, Art Unit 2845 

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845